DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya et al. (JP 2007307968 A), hereinafter Takuya, as cited by Applicant, in view of Hajime (JP 2015020670 A), as cited by Applicant.
Regarding claim 1, Takuya discloses (Fig. 1-3; all text references are to Translation of Takuya) a suspension apparatus 10 configured to support a wheel 6 of a vehicle comprising an in-wheel motor (Para. [0038]), and
wherein the suspension apparatus 10 comprises a suspension member 2 extending substantially in a front and rear direction of the vehicle (Fig. 3) and coupled to a carrier 1 (Para. [0016]) at a plurality of coupling portions 2b, 2c spaced apart from each other in an up and down direction (Fig. 3), the carrier 1 holding the in-wheel motor (Fig. 1-3; Para. [0039]).
Takuya does not disclose that a reference point of an upper one of the plurality of coupling portions is located on an inner side of a reference point of a lower one of the plurality of coupling portions in a widthwise direction of the vehicle.
Hajime teaches that a reference point of an upper one 120 of a plurality of coupling portions 118, 120 of a trailing arm 100 is located on an inner side of a reference point of a lower one 118 of the plurality of coupling portions 118, 120 in a widthwise direction of the vehicle (Fig. 2 & 7; Para. [0036] of Hajime Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takuya by having the upper coupling portion inwards of the lower coupling portion as disclosed by Hajime because this configuration improves the rigidity of the trailing arm (Para. [0013] – [0014] of Hajime Translation).

Regarding claim 3, Takuya, modified as above, further discloses that the plurality of coupling portions 118, 120 respectively comprise a plurality of holders 118, 120 provided on the carrier (Fig. 2 of Hajime), and
Wherein an end face of an upper one 120 of the plurality of holders 118, 120 is located on an inner side of an end face of a lower one 118 of the plurality of holders 118, 120 in the widthwise direction of the vehicle (Fig. 2 & 7; Para. [0036] of Hajime Translation).

Regarding claim 5, Takuya, modified as above, further discloses that the reference point of each of the plurality of coupling portions 118, 120 is a predetermined point in a coupling surface at which the suspension member and the carrier are coupled to each other (Fig. 7 of Hajime; dotted lines extending horizontally from members 118, 120), and 
wherein the suspension member 100 is coupled to the carrier in a state in which a straight line extending through the reference point of each of the plurality of coupling portions 118, 120 in the coupling surface extends upward and inward in the widthwise direction of the vehicle (Fig. 2 & 7; Para. [0036] of Hajime Translation).

Regarding claim 6, Takuya, modified as above, further discloses that the suspension member 2 is configured to receive a force applied to the wheel 6 in the front and rear direction (Fig. 3 of Takuya; member 2 extends in front-rear direction and is mounted to wheel 6, so would therefore receive forces applied to the wheel in a front-rear direction).

Regarding claim 7, Takuya, modified as above, further discloses that the suspension member 2 is a trailing arm 2 (Fig. 3; Para. [0016] of Takuya).

Regarding claim 8, Takuya, modified as above, further discloses that the suspension member 2 is a first suspension member 2 extending substantially in the front and rear direction of the vehicle (Fig. 1-3 of Takuya),
wherein the suspension apparatus 10 comprises a plurality of suspension members 2, 3, 4, 5 comprising the first suspension member 2 (Fig. 1-3 of Takuya), and
wherein at least one suspension member 3 different from the first suspension member 2 among the plurality of suspension members 2, 3, 4, 5 is a second suspension member 3 extending substantially in the widthwise direction of the vehicle (Fig. 1-3 of Takuya).

Regarding claim 10, Takuya discloses (Fig. 1-3; all text references are to Translation of Takuya) a suspension apparatus 10 configured to support a wheel 6 of a vehicle comprising an in-wheel motor (Para. [0038]), and
wherein the suspension apparatus 10 comprises a suspension member 2 extending substantially in a front and rear direction of the vehicle (Fig. 3) and coupled to a carrier 1 (Para. [0016]) at a plurality of coupling portions 2b, 2c spaced apart from each other in an up and down direction (Fig. 3), the carrier 1 holding the in-wheel motor (Fig. 1-3; Para. [0039]).
Takuya does not disclose that the suspension member is coupled to the carrier in a state in which a straight line extending through a predetermined reference point of each of the plurality of coupling portions in a coupling surface at which the suspension member and the carrier are coupled to each other extends upward and inward in a widthwise direction of the vehicle.
Hajime teaches that a suspension member 100 is coupled to a carrier in a state in which a straight line extending through a predetermined reference point of each of the plurality of coupling portions 118, 120 in a coupling surface at which the suspension member 100 and the carrier are coupled to each other extends upward and inward in a widthwise direction of the vehicle (Fig. 2 & 7; Para. [0036] of Hajime Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takuya by having a straight line through a reference point in each of the coupling portions extend upwards and inwards as disclosed by Hajime because this configuration improves the rigidity of the trailing arm (Para. [0013] – [0014] of Hajime Translation).

Regarding claim 11, Takuya discloses (Fig. 1-3; all text references are to Translation of Takuya) a vehicle, comprising:
a wheel 6 comprising an in-wheel motor (Para. [0038]);
a suspension apparatus 10 configured to support the wheel 6 (Fig. 1-3),
wherein the suspension apparatus 10 comprises a suspension member 2 extending substantially in a front and rear direction of the vehicle (Fig. 3) and configured to support a carrier 1 (Para. [0016]) at a plurality of coupling portions 2b, 2c spaced apart from each other in an up and down direction (Fig. 3), the carrier 1 holding the in-wheel motor (Fig. 1-3; Para. [0039]).
Takuya does not disclose that a reference point of an upper one of the plurality of coupling portions is located on an inner side of a reference point of a lower one of the plurality of coupling portions in a widthwise direction of the vehicle.
Hajime teaches that a reference point of an upper one 120 of a plurality of coupling portions 118, 120 of a trailing arm 100 is located on an inner side of a reference point of a lower one 118 of the plurality of coupling portions 118, 120 in a widthwise direction of the vehicle (Fig. 2 & 7; Para. [0036] of Hajime Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takuya by having the upper coupling portion inwards of the lower coupling portion as disclosed by Hajime because this configuration improves the rigidity of the trailing arm (Para. [0013] – [0014] of Hajime Translation).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takuya in view of Hajime, and further in view of Winter (EP 0691225 A1).
Regarding claim 2, Takuya, modified as above, does not disclose that the suspension member is coupled to the carrier in a state in which a straight line extending through a principal axis of a cross section of the suspension member extends upward and inward in the widthwise direction of the vehicle.
Winter teaches (Fig. 1) that a suspension member 3 is coupled to a carrier 2 in a state in which a straight line extending through a principal axis of a cross section of the suspension member 3 extends upward and inward in the widthwise direction of the vehicle (Fig. 1; Para. [0023] of Winter Translation; bearing 10 is angled down and to the right in Fig. 1, which means that the cross section of arm 3 would be angled up and to the right, or upwards and inwards).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takuya and Hajime as disclosed by Winter because having the suspension arm inclined in this way increases toe-in when steering the vehicle (Para. [0023] of Winter Translation).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takuya in view of Hajime, and further in view of Hiroshi (JP 2012201343 A), as cited by Applicant.
Regarding claim 4, Takuya, modified as above, further discloses that the plurality of coupling portions 2b, 2c respectively comprise a plurality of coupling devices 12, 13 configured to couple the carrier 1 and the suspension member 2 to each other (Fig. 1-3; Para. [0019] of Takuya),
wherein each of the plurality of coupling devices comprises a fastener 12 (Para. [0019] of Takuya), and
wherein the reference point of each of the plurality of coupling portions 2b, 2c is a point in the coupling device 12, 13 (Fig. 2 of Takuya; coupling device 12, 13 extends through entire width of coupling portions 2b, 2c, which means the reference point is somewhere in the coupling device 12, 13).
Takuya does not disclose that the plurality of coupling devices comprises a rubber bushing.
Hiroshi teaches (Fig. 3) a coupling device 11 that comprises a rubber bushing for coupling a suspension arm 5 to a carrier 1a (Fig. 3; Para. [0014] of Hiroshi Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takuya and Hajime by using a rubber bushing as disclosed by Hiroshi because the rubber bushing absorbs vibrations (Para. [0008] of Hiroshi Translation).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Takuya.
	Regarding claim 9, Winter discloses (Fig. 1-3; all text references are to Winter Translation) a suspension apparatus configured to support a wheel 1 of a vehicle,
	wherein the suspension apparatus comprises a suspension member 3 extending substantially in a front and rear direction of the vehicle (Fig. 1) and coupled to a carrier 2 (Fig. 1; Para. [0017]), and
wherein the suspension member 3 is coupled to the carrier 2 in a state in which a straight line extending through a principal axis of a cross section of the suspension member 3 extends upward and inward in the widthwise direction of the vehicle (Fig. 1; Para. [0023] of Winter Translation; bearing 10 is angled down and to the right in Fig. 1, which means that the cross section of arm 3 would be angled up and to the right, or upwards and inwards).
Winter does not disclose that the vehicle comprises an in-wheel motor.
Takuya teaches a similar suspension apparatus 10 that is used in a vehicle with an in-wheel motor (Para. [0038]).
Accordingly, the prior art references teach that it is known that the suspension apparatus of Winter and the suspension apparatus of Takuya are functional equivalents for providing suspension to a vehicle wheel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the suspension device of Winter in a vehicle with an in-wheel motor, such as Takuya, because both elements were known equivalents for providing suspension to a vehicle wheel. 
The substitution would have resulted in the predictable result of providing direct power to the wheel.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach suspension apparatuses of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614